Exhibit Press Release For Immediate Release Contact: Robert W. White, Chairman, President and CEO or Jack Sandoski, Senior Vice President and CFO (215) 886-8280 ABINGTON BANCORP, INC. ANNOUNCES QUARTERLY DIVIDEND Jenkintown, PA (May 29, 2008) – Abington Bancorp, Inc. (the “Company”) (Nasdaq Global Select: ABBC), announced today that its Board of Directors at their meeting on May 28, 2008, declared a quarterly cash dividend of $0.05 per share on the common stock of the Company payable on June 25, 2008 to the shareholders of record at the close of business on June 11, Abington Bancorp, Inc. is the holding company for Abington Bank. Abington Bank is a Pennsylvania-chartered, FDIC-insured savings bank which was originally organized in 1867.Abington Bank conducts business from its headquarters and main office in Jenkintown, Pennsylvania as well as eleven additional full service branch offices and six limited service banking offices located in
